NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAWAII WILDLIFE FUND, a Hawaii non-             No. 21-15207
profit corporation; et al.,
                                                D.C. No. 1:12-cv-00198-SOM-KJM
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

COUNTY OF MAUI,

                Defendant-Appellee,

 v.

KALEINANI VIRGINIA DAVIS
KINIMAKA, Proposed Intervenor,

                Movant-Appellant,

and

ALFRED SPINNEY KELIIHULUHULU,

                Movant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                             Submitted May 17, 2022**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Kaleinani Virginia Davis Kinimaka appeals pro se from the district court’s

order denying her motion to intervene. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a denial of a motion to intervene under Federal Rule

of Civil Procedure 24(a)(2), and for an abuse of discretion a district court’s

determination of whether or not intervention is timely. Smith v. L.A. Unified Sch.

Dist., 830 F.3d 843, 853 (9th Cir. 2016). We affirm.

      The district court properly denied as untimely Kinimaka’s motion to

intervene due to Kinimaka’s failure to justify the reason for and length of the

delay. See id. at 853-54, 857 (setting forth criteria for granting intervention and

factors for determining whether intervention was timely).

      AFFIRMED.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                      21-15207